Exhibit 10.5

 

 

[image_001.jpg] 

 

August 6, 2015

 

 

VIA FACSIMILE & OVERNIGHT DELIVERY

 

Flexpoint Fund II, L.P.
c/o Flexpoint Ford, LLC

676 N. Michigan Avenue, Suite 3300

Chicago, IL 60611

Facsimile No.: (312) 327-4525

Attention: Charles E. Glew - Steven M. Michienzi

 

Dear Mssrs. Glew and Michienzi:

 

Reference is hereby made to that certain Securities Purchase Agreement dated as
of August 22, 2013 (the "Purchase Agreement"), by and among JetPay Corporation
(f/k/a Universal Business Payment Solutions Acquisition Corporation), a Delaware
corporation (the "Company"), and Flexpoint Fund II, L.P., a Delaware limited
partnership ("Flexpoint"). Reference is hereby also made to that certain letter
dated April 29, 2014 from Flexpoint to the Company which provided notice of a
claim for indemnification with respect to the EBC Dispute (the "Claim Notice").
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Claim Notice, or if not defined therein, the Purchase
Agreement.

 

The purpose of this letter agreement is to document an adjustment to the
Conversion Price (as defined in the Certificate of Designation) applicable to
the Preferred Stock of the Company held by Flexpoint as a result of the claims
described in the Claim Notice. In accordance with Section 10.2(d) of the
Purchase Agreement, the parties hereby agree that the Conversion Price
applicable to the Preferred Stock of the Company held by Flexpoint shall be
reduced to a price per share equal to $2.90 (the "Adjusted Conversion Price"),
which reduction is being made in respect of the Indemnified Liabilities
identified to date by the Company with respect to the EBC Dispute. The parties
each acknowledge and agree that the above-described conversion price adjustment
is being made pursuant to Section 10.2(d) of the Purchase Agreement with respect
to the EBC Dispute and the Aggregate EBC Liabilities incurred as a result
thereof and not as a settlement of claims. Accordingly, Flexpoint is not waiving
its rights under the Purchase Agreement to indemnification for any Indemnified
Liabilities not taken into account in calculating the Adjusted Conversion Price,
whether due to the discovery of new information, or otherwise (including,
without limitation, any new or different claims not related to the EBC Dispute).

 

 

(Signature page follows) 

 



 

1175 Lancaster Avenue, Suite 200, Berwyn, PA 19312 | 484-324-7980 |
www.JetPayCorp.com

 

 

 

[image_001.jpg] 



 

  jetpay corporation       By:  /s/ Peter B. Davidson  

Name:

Its:

Peter B. Davidson
Vice Chairman and Secretary

 

Acknowledged, agreed and accepted

as of the date first written above:

FLEXPOINT FUND II, L.P.

 



By: /s/ Donald J. Edwards   Name: Donald J. Edwards   Its: Authorized Person  



 





 

1175 Lancaster Avenue, Suite 200, Berwyn, PA 19312 | 484-324-7980 |
www.JetPayCorp.com

 

 

 

